                                                                           FILED IN THE
1                                                                      U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


2                                                                May 28, 2019
                                                                      SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JOSE ALFREDO RIVERA-RUIZ, on                No. 2:19-cv-00170-SMJ
5    behalf of himself and a class of all
     others similarly situated,                  ORDER DENYING PLAINTIFF’S
6                                                MOTION FOR TEMPORARY
                               Plaintiff,        RESTRAINING ORDERS WITH
7                                                LEAVE TO RENEW
                  v.
8
     DOUGLAS COUNTY; GORDON
9    EDGAR, Prosecuting Attorney for
     Douglas County, in his official and
10   individual capacities; U.S.
     DEPARTMENT OF HOMELAND
11   SECURITY; KEVIN McALEENAN, in
     his official capacity as Secretary of the
12   Department of Homeland Security; and
     the UNITED STATES OF AMERICA,
13
                               Defendants.
14

15         Before the Court is Plaintiff Jose Alfredo Rivera-Ruiz’s Motion for

16   Temporary Restraining Orders, ECF No. 5. Rivera-Ruiz seeks three temporary

17   restraining orders enjoining Defendants Douglas County, Washington; Prosecuting

18   Attorney Gordon Edgar; and the U.S. Department of Homeland Security and the

19   United States of America. Id.

20         Having reviewed the pleadings and the file in this matter, the Court is fully


     ORDER DENYING PLAINTIFF’S MOTION FOR TEMPORARY
     RESTRAINING ORDERS WITH LEAVE TO RENEW - 1
1    informed and denies the motion, with leave to renew it, as Rivera-Ruiz’s attorneys

2    have failed to provide the required certification regarding notice to Defendants.

3    Because oral argument is unnecessary to make this determination, the Court decides

4    the motion without oral argument. See LCivR 7(i)(3)(B)(iii).

5          While the Court may issue a TRO without notice to an adverse party, it may

6    do so “only if . . . the movant’s attorney certifies in writing any efforts made to give

7    notice and the reasons why it should not be required.” Fed. R. Civ. P. 65(b)(1)(B).

8          Here, Rivera-Ruiz’s attorneys failed to provide such a certification. See id.

9    Moreover, Defendants could not have received notice by other means. Rivera-

10   Ruiz’s attorneys filed the complaint and twelve exhibits on May 16, 2019. ECF No.

11   1. The Clerk’s Office issued a summons on May 17, 2019. ECF No. 3. To date,

12   Rivera-Ruiz’s attorneys have not filed proof that Defendants either received or

13   waived service of the complaint and summons, nor have counsel for Defendants

14   appeared. Rivera-Ruiz’s attorneys filed the present motion on May 22, 2019. ECF

15   No. 5. The motion does not contain a certificate indicating that it was served on

16   Defendants. See id.

17         Because Defendants have not been provided with notice of the motion and

18   Rivera-Ruiz’s attorneys failed to certify any efforts made to give notice, the Court

19   may not issue any temporary restraining orders at this time.

20   //


     ORDER DENYING PLAINTIFF’S MOTION FOR TEMPORARY
     RESTRAINING ORDERS WITH LEAVE TO RENEW - 2
1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Plaintiff’s Motion for Temporary Restraining Orders, ECF No. 5, is

3                 DENIED with leave to renew.

4          2.     The motion hearing scheduled for May 30, 2019 at 10:15 AM in

5                 Richland, Washington is STRICKEN.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel.

8          DATED this 28th day of May 2019.

9
                        _________________________
10                      SALVADOR MENDOZA, JR.
                        United States District Judge
11

12

13

14

15

16

17

18

19

20


     ORDER DENYING PLAINTIFF’S MOTION FOR TEMPORARY
     RESTRAINING ORDERS WITH LEAVE TO RENEW - 3
